DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022(2) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-60, 65-72, 76, 78 and 70 are rejected under 35 U.S.C. 102a1 as being anticipated by Hammons et al. (US 2011/0207209 A1 – hereafter ‘209).
‘209 discloses a system for culturing cells (Abstract) that includes the following limitations for claim 50: 
“A system for spatially and temporally controlling stem cell or progenitor cell signaling, differentiation, or both”: ‘209 discloses a system that evaluates cell morphology such as movement division differentiation and death ([0414]).  
“a plurality of stem cells or progenitor cells”: ‘209 discloses a plurality of stem cells ([0013]).  
“an illumination device positioned to illuminate the plurality of stem cells or progenitor cells”: ‘209 discloses an illumination source (sources 3566a-n; Fig. 35A; [0378]) that illuminates a growth cassette that contains the stem cells.  
“a light source that produces light”:  ‘209 discloses a light source (illumination sources 3566a-n; Fig. 35A; [0378]; [0379]) that produces light.  
“a controller”:  ‘209 discloses a processor ([0012]; [0014]).  
“wherein the light source illuminates the plurality of stem cells or progenitor cells with light, wherein the controller spatially and temporally controls illumination of the plurality of stem cells or progenitor cells with one or more illumination patterns comprising one or more illumination parameters”: ‘209 discloses that the processor through the illumination sub-system regulates the light soure to control the wavelength, intensity or amount of electromagnetic radiation based on a defined culturing protocol ([0043]). 
“wherein the one or more illumination parameters comprises illumination intensity, and wherein the system spatially and temporally controls stem cell or progenitor cell signaling, differentiation, or both.”: ‘209 discloses controlling the illumination intensity ([0425]) which would control the stem cell differentiation.  
For claim 51, ‘209 discloses that the parameter is wavelength or intensity ([0043]; [0425]).  
For claim 52, ‘209 discloses that the light sources are LEDs ([0378]; [0379]). 
For claims 53-58, the genetically engineered cell with the light-activatable protein, the specific protein and dimerizer are drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.
It should be noted that the light source of ‘209 for claim 54 is fully capable of providing sufficient wavelength to activate the light-activatable protein. 
For claim 59, ‘209 discloses that the system can be in an incubator ([0117]). 
For claim 60, ‘209 discloses that the system can be wirelessly controlled ([0398]).  
For claim 65, the light sources of ‘209 are fully capable of independently illuminating individual cells. 
For claim 66, ‘209 discloses that the cells are on a multi-well plate ([0043]).  
For claim 67, the multi-well plate ([0043]) of ‘209 is being interpreted as a tissue culture plate.  
For claim 68-70, ‘209 discloses a graphical user interface ([0075]-[0079]; [0085]) that is configured to communicate with the processer, provides remote access to the system, i.e. wirelessly and is fully capable of allowing a user to define one or more illumination parameters.  
For claim 71, the system of ‘209 is fully capable of spatially and temporally pattern differentiation of the stem cells.  
For claim 72, the illumination system of ‘209 is fully capable of having an illumination intensity below the about that causes phototoxicity in the cells. 
For claims 76 and 78, ‘209 discloses that the illumination cycle is based on circadian rhythms ([0378]) which reads on an illumination duration of 0.5 ms or more or 1 minute or more.  
For claim 79, the light source of ‘209 is fully capable of illuminating a first or second subset of cells. 
Therefore, ‘209 meets the limitations for claims 50-60, 65-72, 76, 78 and 79.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0207209 A1 – hereafter ‘209) in view of Segawa et al. (EP 1,964,610 B1 – hereafter ‘610).
‘209 differs from claims 61 and 62 with regards to the light guide plate.  
‘610 discloses a nucleic acid amplifier ([0018]) that for claims 61 and 62 a light guide plate (plate 15; Fig. 1; [0031]) that guides excitation light to the plate and is fully capable of illuminating the subset of the stem cells.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the plate of ‘610 within ‘209 in order to illuminate the cells.  The suggestion for doing so at the time would have been in order to apply a uniform amount of light to the plate ([0047]).  

Claim(s) 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0207209 A1 – hereafter ‘209) in view of Chu et al. (US 6,337,435 B1 – hereafter ‘435).
‘209 differs regarding the limitations of claims 63 and 64.  
‘435 discloses a thermal cycler used for PCR (Abstract) that for claims 63 and 64 includes using an aperture plate as an optical mask where this mask is being interpreted as a photo mask (col. 6 lines 4-25).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the optical mask of ‘435 within ‘209 in order to control which cells are illuminated by the light source. The suggestion for doing so at the time would have been in order to block the passage of light from areas surrounding the reaction vessels and to reduce noise and interference in the detected signals (col. 6 lines 20-25.  


Claim(s) 73 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0207209 A1 – hereafter ‘209) in view of Cang (CN 106975158 A – hereafter ‘158).
‘209 differs from the limitations of claims 73 and 77.  
‘158 discloses a method for treating skin (Abstract) using an LED that for claims 73 and 77 includes using a light emitting diode with an intensity of 50 microwatts per square centimeter to 50 milliwatts per square centimeter which is the equivalent to 0.5 microwatts per square millimeter to 0.5 milliwatts per square millimeter (page 3, paragraph 4).  The LED is operated a frequency of 1Hz to 50Hz where this is being interpreted as a pulse (page 3 paragraph 4).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ at the time of filing the LED of ‘158 within ‘209 in order illuminate the cells.  The suggestion for doing so at the time would have been in order to activate fibroblasts (page 3 paragraph 4) or a dye.  

Claim(s) 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0207209 A1 – hereafter ‘209) in view of Cho (US 2016/0369222 A1 – hereafter ‘222).  
‘209 differs from the instant claims 74 and 75.  
‘222 discloses a system for measuring cell metabolism within a microplate (Abstract) that for claims 74 and 75 adjusting the light intensity of LED’s by a pulse generator ([0046]) that controls the waveform of the pulse (pulse generator 533; waveform shaper 535; Fig. 5; [0045]).  The pattern from the pulse generator and waveform shaper is being interpreted as a pulse pattern ([0045]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the pulse generator and pulse pattern of ‘222 and ‘209 in order to control the light cycle of the LEDs.  The suggestion for doing so at the time would have been to adjust the amount of light ([0044]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Callahan et al. (US 2011/0216953 A1) discloses a system for optical microscopy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799